Judgment, Supreme Court, Bronx County (Patricia Anne Williams, J.), rendered January 8, 2003, convicting defendant, after a jury trial, of promoting prison contraband in the first degree and sentencing him, as a second felony offender, to a term of 2 to 4 years, and order, same court and Justice, entered on or about April 14, 2003, which denied defendant’s CPL 440.10 motion to vacate the judgment, unanimously affirmed.
Defendant received effective assistance of counsel (see People v Benevento, 91 NY2d 708, 713-714 [1998]; see also Strickland v Washington, 466 US 668 [1984]). Defendant was not deprived of effective assistance when counsel failed to advance his desire to testify before the grand jury, or when counsel failed to move to dismiss the indictment based on the alleged denial of defendant’s right to testify (see People v Wiggins, 89 NY2d 872, 873 [1996]; People v Mobley, 309 AD2d 605 [2003], lv denied 1 NY3d 599 [2004]; People v Davis, 308 AD2d 343, 345 [2003], lv denied 1 NY3d 570 [2003]). Concur — Saxe, J.E, Marlow, Ellerin, Nardelli and Sweeny, JJ.